Citation Nr: 9911677	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.

2.  Entitlement to an increased disability rating for 
residuals of left ankle sprains, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to July 1990.

This appeal arises from an August 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO).  In that 
decision, the RO denied the veteran's request to reopen a 
previously denied claim for service connection for a right 
ankle disability.  Also in that decision, the RO assigned a 
10 percent disability rating for residuals of left ankle 
sprains, and continued a 0 percent, noncompensable rating for 
hemorrhoids.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
November 1990 rating decision that denied service connection 
for a right ankle disability.

2.  VA medical evidence added to the claims file since 
November 1990 raises the possibility that the veteran has a 
recurrent right ankle disorder that began during service.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for 
increased ratings for residuals of left ankle sprains and for 
hemorrhoids.

4.  The veteran's left ankle sprains are currently manifested 
by complaints of periodic pain and swelling, without pain on 
motion or more than moderate limitation of motion.

5.  The veteran currently has large hemorrhoids, with 
fissures.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision denying service 
connection for a right ankle disability is a final decision.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence that is new and material to the claim for 
service connection for a right ankle disability has been 
added; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of left ankle sprains have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (1998).

4.  The criteria for a 20 percent disability rating for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle

The RO denied the veteran's initial claim for service 
connection for a right ankle disability in a November 1990 
rating decision.  A rating decision becomes a final decision 
when a claimant does not file a notice of disagreement with 
that decision within one year after the decision is issued.  
See 38 U.S.C.A. § 7105 (West 1991).  The veteran did not file 
a notice of disagreement with the November 1990 rating 
decision, and that decision became final.

In June 1997, the veteran submitted a request to reopen a 
claim for service connection for a right ankle disability.  A 
final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant.  38 C.F.R. § 3.156 (1996).  
In order to be considered new, evidence must not merely 
summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet.App. 191, 193 
(1992).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet.App. 273 
(1996).  The November 1990 rating decision is the only final 
decision that has been made on the issue of entitlement to 
service connection for a right ankle disability.  Therefore, 
the veteran's request to reopen the claim will be based on 
whether new and material evidence has been submitted since 
November 1990.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The evidence that was associated with the claims 
file prior to November 1990 included service and VA medical 
records.  Service medical records show outpatient treatment 
for right ankle sprains from May to July 1987, and from June 
to September 1989.  The veteran was also treated for left 
ankle sprains on more than one occasion during service.

On VA medical examination in August 1990, the veteran 
reported that he sustained sprains of the right and left 
ankles during service.  He reported that a sprain of the 
right ankle in March 1990 had been splinted for more than a 
month.  He reported that, at the time of the August 1990 VA 
examination, he had much less trouble with his right ankle 
than he had with his left ankle.  The physician who examined 
the veteran noted no swelling of either ankle.  There was 
tenderness over the lateral malleolus in the left ankle, and 
tenderness over the medial malleolus in the right ankle.  The 
ranges of motion were the same in both ankles: to 30 degrees 
of dorsiflexion, 45 degrees of plantar flexion, 35 degrees of 
inversion, and 10 degrees of eversion.  The examiner noted 
pain on plantar flexion and inversion of the left ankle, but 
no pain on motion of the right ankle.  The examiner reported 
the following impression: "Bilateral ankle sprains with 
residual symptoms, left, and very minimal symptoms, right."  
In the November 1990 rating decision the RO granted service 
connection for a left ankle sprain, and denied service 
connection for a right ankle sprain, stating that right ankle 
sprains had been acute and transitory and had resolved 
without residual disability prior to the veteran's separation 
from service.

The evidence added to the claims file since November 1990 
includes VA medical records and the veteran's arguments.  The 
veteran asserted that he received VA physical therapy for 
both the right and left ankles.  VA medical records showed 
outpatient treatment for both ankles in 1995 through 1997.  
In September 1997 treatment notes, the veteran reported a 
history of sprains of both ankles, both during and since 
service.  He indicated that even after acute sprain symptoms 
resolved he had inward turning of his feet with walking, and 
pain below the medial malleoli.  The examiner noted laxity of 
the ligaments in both ankles.  The examiner's assessment was 
recurrent bilateral ankle sprains.

In November 1990, the RO denied the veteran's claim for 
service connection for a right ankle disability on the 
grounds that there was no residual disability of the right 
ankle after service.  The September 1997 medical finding that 
the veteran had recurrent sprains of both ankles raised the 
possibility that the veteran has an ongoing right ankle 
disorder that began during service.  Evidence of an ongoing 
condition is relevant to a claim for service connection.  
Therefore, the Board finds that the medical evidence added 
since November 1990 is new and material to the veteran's 
claim for service connection.  The claim is reopened.

The reopened claim for service connection for a right ankle 
disability must be considered on its merits.  Review of the 
record reveals that additional evidentiary development is 
needed prior to reaching a decision on the merits of the 
claim.  Therefore, the reopened claim will be addressed in a 
remand that follows the decisions on the other issues on 
appeal.

Left Ankle

The veteran is seeking a disability rating of greater than 10 
percent for a left ankle disability, described as residuals 
of left ankle sprains.  He contends that he has marked 
limitation of motion of his left ankle, and that he has 
required medical treatment and physical therapy for the left 
ankle.  Disability ratings are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of such considerations as pain, weakness, and 
fatigability on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (1998).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran essentially 
contends that his left ankle disability has worsened.  The 
Board finds that his claim for an increased rating is a well 
grounded claim.  When a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), the Department of Veterans Affairs (VA) has a duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating of the veteran's left ankle disability.

Service medical records show outpatient treatment for left 
ankle sprains in January 1988 and May through July 1990.  On 
VA examination in August 1990, the left ankle had no 
swelling, but had tenderness over the lateral malleolus.  The 
ranges of motion of the left ankle were to 30 degrees of 
dorsiflexion, 45 degrees of plantar flexion, 35 degrees of 
inversion, and 10 degrees of eversion, with pain on plantar 
flexion and on inversion.

VA outpatient treatment notes dated from 1995 to 1998 include 
findings of recurrent sprains of the left and right ankles, 
laxity in the ligaments of the left and right ankles, and 
intermittent tenderness in the left ankle.  On VA examination 
in July 1997, the examiner noted a fusiform deformity of the 
left ankle, with tenderness to palpation.  Motion of the 
ankle was to 5 degrees of dorsiflexion and 35 degrees of 
plantar flexion, with functional limitation of motion of the 
left ankle due to pain.  X-rays showed evidence of localized 
soft tissue swelling, with no bone or joint abnormalities.

On VA examination in July 1998, the veteran reported 
recurrent sprains of the left ankle since 1987.  He indicated 
that he had periodic pain and swelling in his left ankle, and 
that the condition of his ankle necessitated caution in 
participating in athletic activities.  The examining 
physician noted a normal gait.  Examination of the left ankle 
revealed no deformity, and no functional limitation of motion 
due to pain.  Dorsiflexion was to 10 degrees, and plantar 
flexion was to 45 degrees.  The ankle was non-tender on 
palpation.

Under the VA rating schedule, limitation of motion of the 
ankle is rated as 10 percent if moderate, and 20 percent if 
marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  The 
medical evidence indicates that the veteran does not 
currently have limitation of motion in his left ankle.  The 
Court has emphasized that the rating schedule requires that 
functional loss due to factors such as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In this case, the most recent medical evidence 
does not show pain on motion, weakness, or other such 
symptoms in the veteran's left ankle.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
an increase in the rating for the veteran's left ankle 
disability above the current 10 percent rating.


Hemorrhoids

The veteran is seeking a compensable disability rating for 
hemorrhoids.  The Court has established that when a claimant 
was awarded service connection for a disability, and the 
claimant subsequently appealed the RO's initial assignment of 
the rating for those disabilities, the claim is well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet.App. 
218 (1995).  The veteran appealed the rating initially 
assigned for his hemorrhoids.  The rating schedule provides 
for higher ratings for that disorder.  We find that his claim 
is well grounded.  In addition, the Board is satisfied that 
all facts relevant to the veteran's claim have been properly 
developed, so that VA has fulfilled its statutory obligation 
to assist the veteran in the development of his claim.

The veteran's service medical records show treatment for 
hemorrhoids on at least two occasions during service.  On VA 
examination in August 1990, the veteran reported a history of 
hemorrhoids, but the physician did not observe any 
hemorrhoids on examination.  On VA examination in July 1997, 
the veteran reported hemorrhoids since 1989, with periodic 
symptoms of swelling, pain, and blood noted on toilet tissue.  
Examination revealed internal and external hemorrhoids, with 
no evidence of thrombosis, and no evidence of bleeding.  
VA treatment notes reflected the hemorrhoidal bleeding of two 
weeks duration in September 1997.  Examination revealed 
superficial fissures at the eleven o'clock and two o'clock 
positions.  Anoscopy performed in September 1997 revealed a 
large, grade I, exterior hemorrhoid.  On VA examination in 
July 1998, the veteran reported blood staining on toilet 
tissue, and pain with bowel movements during flare-ups of the 
hemorrhoids.  The examiner noted internal and external 
hemorrhoids and a small fissure at the twelve o'clock 
position.

Under the VA rating schedule, external or internal 
hemorrhoids are rated as 20 percent disabling with persistent 
bleeding and with secondary anemia, or with fissures.  A 10 
percent rating is assigned if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Mild or moderate 
hemorrhoids are rated as 0 percent disabling.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1998).

Review of the evidence regarding the veteran's hemorrhoids 
does not show a basis to initiate consideration of an 
extraschedular rating for that condition.  In VA medical 
records, the veteran's hemorrhoids have been described as 
large, and fissures have been noted.  Due to the presence of 
fissures, the veteran's condition meets the criteria for a 20 
percent rating under the rating schedule.  An increase to a 
20 percent rating is accordingly granted.


ORDER

The claim for service connection for a disability of the 
right ankle is reopened.

Entitlement to a disability rating in excess of 10 percent 
for residuals of left ankle sprains is denied.

Entitlement to a 20 percent rating for hemorrhoids is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.


REMAND

As discussed above, VA outpatient treatment notes indicate 
that the veteran has recurrent sprains in both ankles.  That 
statement raised the possibility that the veteran has an 
ongoing disorder of the right ankle that began during 
service; however, clarification and more detailed medical 
findings would assist in reaching a determination on the 
veteran's claim.  The veteran should undergo a new 
examination of his ankles, with a review of his claims file 
by the physician who examines him.  That examiner should 
describe the current condition of the veteran's right ankle, 
and should provide an opinion as to whether any current 
disorder of the right ankle is a chronic or recurring 
condition that has been present since the veteran's service.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
VA medical examination of his ankles.  
The examining physician should be 
provided with the veteran's claims file 
and a copy of this remand to review prior 
to the examination.  The examiner should 
be asked to describe the current 
condition of the veteran's right ankle, 
and to provide an opinion as to whether 
it is as likely as not that any current 
disorder of the right ankle is a chronic 
or recurrent disorder that has been 
present since the veteran's service.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

